DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 8-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204169391.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and at least one sensor (8) for determining extension of the legs and internal memory within a system (9) for storing and transmitting data.  Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves. The movement of the rear or front legs in regards to the other of the rear and front legs allows the seat to pivot about a fulcrum (i.e., either the leading or rear edge).  Regarding claim 8, a display (the entire chair 1) presents an indication of the chair orientation.    
Claims 1-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-22309.  JP’309 shows the use of a stackable chair (6) that has independently extendable legs (63) having round (flat feet), with at least one actuator (5) to control movement thereof and at least one sensor (the ROM) for determining extension of the .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stechmann (2,722,970) in view of CN 204169391.  Stechmann shows the use of a stackable chair seat with a plurality of legs wherein each leg is independently extendable with regards to another leg.  The legs slop vertically from the seat which allows it to inherently fit laterally around the seat of an identical chair. Stechmann shows the use of an actuator to control movement of the legs but fails to show the use of a sensor for determining the extension of the legs.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and at least one sensor (8) for determining extension of the legs and internal memory within a system (9) for storing and transmitting data.   Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves. The movement of the rear or front legs in .   
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’391.  CN’391 shows all of the teachings of the claimed invention and consequently the method steps as recited would have been incorporated within the use of the invention as taught by CN’391.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’309.  JP’309 shows all of the teachings of the claimed invention and consequently the method steps as recited would have been incorporated within the use of the invention as taught by CN’391.

Response to Arguments
Applicant's arguments filed 08/07/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that JP ‘309 and CN’ 391 fail to teach “a stackable chair”.  The examiner is of the position, so far as defined by the claimed invention, that both JP’309 and CN ‘391 show a “stackable” chair, as applicant is reminded that chairs can be “stacked” on top of one another without being “nested” within each other.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Both chairs are of JP’309 and CN ‘391 are capable of being stacked on top of another a chair with legs that will rest around its identical self when placed vertically on it”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
November 06, 2021